DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the film has a sea-island-like phase separation structure, in the sea-island-like phase separation structure, the polymerizable compound or polymer (4) is present in a sea-like hydrophobic region, and the light-emitting semiconductor fine particle (1) and the silazane or modified product thereof (2) are present in an island-like hydrophilic region, and the island-like hydrophilic region has a size of 0.1 µm to 100 µm” which renders the claim indefinite.  The terms “sea-island-like phase separation structure”, “sea-like” and “island-like” regions are not clearly defined . Claims 2, 3 and 10-18 are dependent from claim 1.
While not a suggestion of claim language, in the interest of compact prosecution, semiconductor fine particles coated with polysilazane are considered to be island-like regions dispersed in a polymer sea-like region.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 3, 10-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016114846A to Fujieda et al. (hereinafter Fujieda) provided by applicant in the IDS filed 11/12/19, using a machine translation. 
Regarding claim 1, Fujieda discloses a film (sheet, para [0009]) comprising:
light-emitting semiconductor fine particles (para [0009]);
a silazane or modified product thereof (translucent coating that covers aggregated semiconductor fine particles, para [0010] and [0047]); and
a polymerizable compound or polymer matrix that covers the coated aggregate (para [0081]),
wherein the film has a sea-island-like phase separation structure (silazane coated semiconductor particle aggregates, para [0014], in a polymer matrix, para [0083]),
in the sea-island-like phase separation structure, the polymerizable compound or polymer is present in a sea-like hydrophobic region (polymer matrix, para [0083]), and the light-emitting semiconductor fine particle and the silazane or modified product thereof are present in an island-like hydrophilic region (silazane coated semiconductor particle aggregates, para [0014] and Fig. 1 and 3), and
the island-like hydrophilic region has a size of 50 to 1500 nm (size of the aggregate, para [0096]) or 0.050 to 1.5 µm, which overlaps the instantly claimed range of 0.1 µm to 100 µm.  See MPEP 2144.05(I) which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.
This rejection is based on the interpretation set forth in para #3, above. 

Regarding claim 3, Fujieda  film according to claim 1.  The reference is silent regarding a difference D in energy value between an emission wavelength PLtop and a band edge Eg that is 0.2 or less.  
However, the reference does teach an overlapping film comprising overlapping semiconductor particles with overlapping seas and islands as discussed above.  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  Therefore, one of ordinary skill in the art would expect overlapping optical properties including an overlapping difference D in energy because the films overlap and contain overlapping semiconductor particles in an overlapping configuration.

Regarding claim 10, Fujieda discloses the film according to claim 1, wherein the light-emitting semiconductor fine particle has an average particle diameter from 1 to 20 nm (para [0037]), which overlaps the instantly claimed range of 1 nm to 10 µm.  See MPEP 2144.05(I), cited above. 

Regarding claim 11, Fujieda discloses the film according to claim 1, wherein the silazane or modified product thereof comprises a silazane compound having a Si-N-Si bond (para [0049]) and having a number average molecular weight of about 600 to 2000 (para [0054]), which overlaps the lower end of the instantly claimed range of less than 600.  The term “about” allows for molecular weights less than 600.  Also see MPEP 2144.05(I) cited above, which further states that ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’.

Regarding claim 12, Fujieda discloses the film according to claim 1, further comprising a compound or ion selected from group consisting of ammonia (para [0093]) and carboxylic acid salts (carboxylates, para [0055]).

Regarding claim 13, Fujieda discloses the film according to claim 1, wherein a ratio of a number of O atoms to a number of N atoms contained in the silazane and modified product thereof is in a range of 30% to 90% in perhydropolysilazane (para [0053]).

Regarding claim 14, Fujieda discloses the film according to claim 1, wherein the silazane or modified product thereof comprises at least one of the following claimed formulae (B1) and (B3):
wherein R14 and R15 each independently represent a hydrogen atom, an alkyl group having 1 to 20 carbon atoms, an alkenyl group having 1 to 20 carbon atoms, a cycloalkyl group having 3 to 20 carbon atoms, an aryl group having 6 to 20 carbon atoms, or an alkylsilyl group having 1 to 20 carbon atoms, and symbol “*” represents a bonding site (Formula 1 in para [0049]-[0050] of the Japanese document and para [0052]-[0054] of the translation).

Regarding claim 15, Fujieda discloses the film according to claim 1, wherein the silazane or modified product thereof (2) comprises at least one of 1,3-divinyl-1,1,3,3-tetramethyldisilazane (para [0047]), and 1,1,1,3,3,3-hexamethyldisilazane (para [0084]).

Regarding claim 17, Fujieda discloses the film according to claim 1, wherein the silazane or modified product thereof comprises organopolysilazane (para [0048]).

Regarding claim 18, Fujieda discloses the film according to claim 1, wherein the polymerizable compound or polymer (4) comprises at least one selected from a group that includes styrene and acrylic acid (para [0083]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11-16 of U.S. Patent No. 11306243 B2 (hereinafter 243).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a film (instant claim 1 and 243 claim 16) comprising a light emitting semiconductor fine particle (1) coated with a silazane (compound of formula X) compound (2) dispersed in a polymer or polymerizable component (4) thereby forming a silazane coated fine particle island in a polymer sea wherein the island is 1 to 500 nm (size of the particle, 243 claim 13), which overlaps the instantly claimed range of 0.1 µm (100 nm) to 100 µm (instant claim 1 and 243 claims 1-3, 13 and 13-15).  See MPEP 2144.05(I), cited above.  Both teach that the semiconductor fine particles are perovskites with the same structure (instant claim 2 and 243 claims 4 and 11). Both teach semiconductor fine particles with overlapping particle diameters (instant claim 10 and 243 claims 12 and 13).  Both teach overlapping silazanes (243 claim 1), defined as the silazanes of instant claims 11 and 13-17 in the publication of the 243 disclosure in col 34 and 35.  Both also teach the film further comprising a compound or ion selected from ammonia, amine and salts thereof (instant claim 12 and 243 claim 1).  Both further teach a polymerizable compound or polymer (4) as set forth in instant claim 18, defined as at least one of styrene, acrylic acid ester, methacrylic acid ester, and acrylonitrile in the publication of the 243 disclosure, col 27 ln 53-58.
The 243 claims are silent regarding the difference D in energy value as set forth in instant claim 3.  However, the films overlap and contain the same semiconductor fine particles, silazanes and polymers.  Therefore, per MPEP 2112.01(I), one of ordinary skill in the art would expect overlapping optical properties including an overlapping difference D in energy values, absent evidence to the contrary. 
This rejection is based on the interpretation set forth in para #3, above. 

Claims 1-3 and 10-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 12-14 and 16-19 of copending Application No. 16/632942 (hereinafter 942).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a film (instant claim 1 and 942 claim 19) comprising a light emitting semiconductor fine particle coated with a silazane dispersed in a polymer component thereby forming a silazane coated fine particle island in a polymer sea wherein the island is 100 nm to 100 µm, which overlaps the instantly claimed range of 0.1 µm (100 nm) to 100 µm (instant claim 1 and 942 claims 1, 4-7, 14, 17 and 18).  See MPEP 2144.05(I), cited above.  Both teach that the semiconductor fine particles are perovskites with the same structure (instant claim 2 and 942 claims 12 and 13). Both teach semiconductor fine particles with overlapping particle diameters (instant claim 10 and 942 claims 4-7).  Both teach overlapping silazanes (942 claims 17 and 18), defined as the silazanes of instant claims 11 and 13-17 in the publication of the 942 disclosure in para [0302]-[0322].  Both also teach the film further comprising a compound or ion selected from ammonia, amine, carboxylic acid and salts thereof (instant claim 12 and 942 claim 16).  Both further teach a polymerizable compound or polymer as set forth in instant claim 18, defined as at least one of styrene, acrylic acid ester, methacrylic acid ester, and acrylonitrile in the publication of the 942 disclosure, para  [0246].
The 942 claims are silent regarding the difference D in energy value as set forth in instant claim 3.  However, the films overlap and contain the same semiconductor fine particles, silazanes and polymers.  Therefore, per MPEP 2112.01(I), one of ordinary skill in the art would expect overlapping optical properties including an overlapping difference D in energy values, absent evidence to the contrary. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This rejection is based on the interpretation set forth in para #3, above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734